UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7404



EDWARD A. GANEY, JR.,

                                              Petitioner - Appellant,

          versus


ERNEST R. SUTTON,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-587-5-BO)


Submitted:   January 13, 2000              Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward A. Ganey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward A. Ganey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s order and find no reversible error.     Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Ganey v. Sutton, No. CA-99-587-

5-BO (E.D.N.C. Sept. 14, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2